Citation Nr: 1544386	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  10-42 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

The propriety of the termination of the Veteran's disability compensation benefits during the period December 27, 2001, to February 19, 2008, due to fugitive felon status.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to April 1976, and from September 1977 to January 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2009 and June 2010 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In May 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Generally, compensation is not payable for any period during which a veteran is a fugitive felon.  38 U.S.C.A. § 5313B(a) (West 2014); 38 C.F.R. § 3.665(n)(1) (2015).  The term "fugitive felon" means a person who is a fugitive by reason of: (i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under Federal or State law. 38 U.S.C.A. § 5313B(b)(1); 38 C.F.R. § 3.665(n)(2).

The RO has determined that disability compensation benefits cannot be paid for the period from December 27, 2001, to February 19, 2008, based on the determination that the Veteran was a "fugitive felon" during this period of time.  The RO has identified two warrants for the characterization of the Veteran as a "fugitive felon" for the time period in question.  These warrants were issued by authorities in San Diego, California, on January 24, 1989 (San Diego warrant) and in Batavia, New York, on December 13, 2007 (Batavia warrant).

With regard to the San Diego warrant, the Veteran testified during his May 2015 Board hearing that he was charged with domestic violence in California in 1989 and, as a result, he was put on probation for two years.  In 1989, he moved from California to Buffalo, New York, to avoid additional domestic violence charges.  According to the Veteran, he was arrested in Buffalo later that year and detained in central booking.  He testified that he was informed that California authorities were supposed to take him into custody because he was listed as a fugitive, and that a judge in Buffalo issued a 1989 order stating that the Veteran was free to go if authorities from California did not take him into custody.  The Veteran asserts that the judge's 1989 order should have cleared any outstanding warrants.

An FFP-3 VA Investigative Summary Form from the VA Office of Inspector General Fugitive Felon Program shows that a warrant was issued in San Diego on January 24, 1989, with regard to "weapon offenses."  In June 2008, VA received a memorandum in which the Deputy District Attorney of San Diego County requested that the Supervising Judge of the Superior Court of the County of San Diego County reinstate and then cancel the Veteran's probation and recall the issued warrant.  In December 2009, an office assistant in the San Diego District Attorney's Office notified VA that the Veteran's January 24, 1989, arrest warrant was cancelled on February 19, 2008.  See Report of General Contact (VA Form 119), dated December 2009.

After careful review of the record, the Board finds that a copy of the Veteran's January 24, 1989, San Diego warrant is not of record and the record is unclear as to the nature of the charges that were brought against the Veteran in 1989.  As this warrant is necessary in order to determine whether the Veteran was charged with a felony, and thus, had "fugitive felon" status, VA must make reasonable efforts to obtain the San Diego warrant on remand.  In addition, the Board finds that VA must also make reasonable efforts to obtain records regarding the Veteran's detention in Buffalo in 1989, to include any judicial orders issued regarding the Veteran's fugitive status, because these records may include information regarding the nature of the charges that necessitated the San Diego warrant.

As noted previously, the Veteran was also the subject of a fugitive felon warrant that was issued by authorities in Batavia, New York, on December 13, 2007.  This warrant was canceled on January 7, 2008, after the Veteran was located in the Erie County Correction Facility.  A June 2010 inmate information report and additional records indicate that the warrant was issued with regard to a Class B felony.

Accordingly, the case is REMANDED for the following action:

1.  Make reasonable efforts to obtain a copy of the January 24, 1989, arrest warrant that was issued by authorities in San Diego, California, or any other records that document the charges that necessitated the San Diego warrant.  If the requested information is not available, the claims folder must indicate this fact.

2.  Make reasonable efforts to obtain records regarding the Veteran's 1989 arrest and detention in Buffalo, New York, to include any judicial orders issued regarding the Veteran's fugitive status.  During the Veteran's May 2015 Board hearing, the Veteran's representative reported that Erie County and the City of Buffalo may be the correct custodians of these records.

3.  After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case and give an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




